UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6906


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

WILLIAM TERRENCE CROSS, a/k/a Red,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:03-cr-00010-RBS-1)


Submitted:   October 16, 2014             Decided:   October 22, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Terrence Cross, Appellant         Pro Se. Laura Pellatiro
Tayman,   Assistant  United States        Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          William   Terrence   Cross   appeals   the   district   court’s

orders denying his motions made under Fed. R. Civ. P. 60(b)(6)

seeking a ruling on the court’s subject matter jurisdiction over

his criminal case.     We have reviewed the record and find no

reversible error.    Accordingly, we affirm the district court’s

orders.   United States v. Cross, No. 2:03-cr-00010-RBS-1 (E.D.

Va. filed June 2 & entered June 3, 2014).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                  2